DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,6-8,15,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada U.S. 2015/0354646 in view of Anda et al. U.S. 2006/0027427.
Regarding claim 1 Osada shows in figures 5,7 and 8 a brake pad 14,33 for a vehicle comprising a backing plate 34 configured to support a brake lining 33, at least one opening 86 extending
through the backing plate to define retaining members;
a shim 36,37 including a base 37b and tabs 89,89,116 extending into the openings to secure the shim to the backing plate, each tab including a first portion 121 extending away from the base and a curved second portion 417,418 (see fig 8) extending from the first portion back towards the base.
Lacking in Osada is a specific showing of providing more than one tab of the aforementioned type and more than one opening.
The reference to Anda et al. shows a similar multi-piece shim arrangement 20,21 to that of Osada but shows it is known to provide more than once recess 30a-30c on the back plate 30 for the tabs 20a-20c.
One having ordinary skill before the effective filing date of the invention would have found it obvious to have provided more than one opening/recess 86 in the backing plate of Osada to secure the lower tabs 89, as taught by Anda at 30b,30c, simply to provide a better securing arrangement for the shims against lateral movement.  Further to have provided a curved second portion 417,418 on the lower tabs, similar to the one on the upper tab, would have been obvious since, as modified by Anda, Osada would have matching upper and lower recesses and it would make since to make the tab structure match for uniformity.
Regarding claim 6, as best seen in figure 8 of Osada, and as modified above, these limitations are met.
Regarding claims 7,8,15,19,20 Osada, as modified above, meets the claimed limitations.
Allowable Subject Matter
Claims 2-5,16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



12/6/22